Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filedby Cameron Shahab (State Bar No. 135087) after rejecting a notice of discipline, see Bar Rule 4-208, and before the filing of a formal complaint, see Bar Rule 4-227; the petition seeks *412to resolve two State Disciplinary Board (“SDB”) matters.1 Shahab requests as discipline a Review Panel reprimand, but states he will accept a public reprimand.
Decided December 8, 2016.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.
Shahab was admitted to the Bar in 2009, and admits that in 2013 and 2014, he was retained to assist two clients in separate immigration matters, but failed to pursue the clients’ matters in a timely manner; failed to notify one of the clients of a court hearing, which led to the client being issued a notice of deportation for failure to appear; failed to respond to requests for information from the clients; and failed to refund any fees when the clients ultimately retained new counsel. Both clients have obtained fee awards through the State Bar’s fee arbitration program. By this conduct, Shahab admits that he violated Rules 1.2, 1.3, 1.4, 1.16 (d), and 3.2 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 1.2 and 1.3 is disbarment, and the maximum sanction for a violation of Rules 1.4,1.16, and 3.2 is a public reprimand.
Shahab states that he is unable to make significant payments toward satisfaction of the fee awards, but has sent both clients a $50 payment and has committed to making additional payments of $50 per month, and as much more than that as he can, until the awards are paid in full. In mitigation, Shahab recites the existence of personal and emotional problems arising out of family circumstances; his own health issues; sincere remorse; good character and reputation; and lack of a dishonest or selfish motive.
The State Bar opposes the petition, stating that it has confirmed with Shahab’s clients that he has not made any payments toward satisfying the fee arbitration awards and that he is currently administratively suspended for failure to pay his Bar dues. Given the misrepresentations made, we hereby reject the petition for voluntary discipline.

Petition for voluntary discipline rejected.


All the Justices concur.


 SDB Docket Nos. 2798 and 6799.